Citation Nr: 0735649	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  02-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hepatitis, to 
include hepatitis B and C.  

3.  Entitlement to service connection for a disability 
characterized by insomnia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
1984 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
bilateral hearing loss, hepatitis, and insomnia.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  In June 2003, the veteran testified before a 
member of the Board who is no longer with the Board.  In 
September 2007, the veteran accepted a new hearing via video 
before the undersigned Acting Veterans Law Judge.  

This appeal has been previously remanded by the Board in May 
2003, May 2004, and October 2006.  It has now been returned 
to the Board.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  At the time he was examined for military service in 
October 1983, the veteran was noted to have bilateral hearing 
loss.  

3.  The veteran has not presented competent evidence that his 
pre-existing bilateral hearing loss underwent a permanent 
increase in disability during any period of active military 
service.  

4.  The veteran's hepatitis was first diagnosed many years 
after his separation from active duty for training, and no 
competent evidence is of record which relates this disability 
to service.  

5.  The veteran's insomnia first manifested many years after 
his separation from active duty for training, and no 
competent evidence is of record which relates this disability 
to service.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2007).  

2.  Service connection is not warranted for hepatitis, to 
include hepatitis B and C.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

3.  Service connection is not warranted for a disability 
characterized by insomnia.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in October 2001, May 
2004, April 2005, and August 2007: (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  No 
outstanding medical evidence has been made known to VA which 
has not yet been obtained.  

The Board also finds that VA examinations are not necessary 
to determine whether the veteran's bilateral hearing loss, 
hepatitis, and a sleep disorder are related to his service, 
as the standards of the Court's recent decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the veteran was not treated for hearing loss, 
hepatitis, or a sleep disorder during military service.  Also 
significant is the fact that these disabilities were first 
identified many years after service.  In light of these 
findings, the second and third prongs of McLendon have not 
been met.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

The veteran seeks service connection for bilateral hearing 
loss, hepatitis, and a sleep disorder characterized by 
insomnia.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a), (d) (2007).  Active duty for training is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2007).  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

I. Service connection - Hearing loss

The veteran seeks service connection for bilateral hearing 
loss.  He has asserted that exposure to acoustic trauma at 
the firing range during military service resulted in 
permanent hearing loss.  He has also stated that he was 
exposed to diesel engines and other mechanical noise during 
active duty for training, and was rarely afforded hearing 
protection.  

For VA purposes, impaired hearing will be considered to be a 
disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  Additionally, the Court has held 
that "the threshold for normal hearing is from 0 to 20 dBs 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

The veteran was examined for service admission in October 
1983.  On audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
30
LEFT
20
30
25
35
35

Speech audiometry testing was not conducted.  Nevertheless, 
audiological testing at service entrance confirmed some 
degree of bilateral hearing loss, although the veteran was 
found eligible for service entrance.  No service separation 
examination is of record.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  

Where a preexisting disease or injury is noted on the 
entrance examination, 38 U.S.C. § 1153 provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b) (2007).  Temporary or intermittent 
flare-ups of symptoms of a preexisting condition, alone, do 
not constitute sufficient evidence for a non-combat veteran 
to show increased disability for the purposes of 
determinations of service connection based on aggravation 
under 38 U.S.C. § 1153 unless the underlying condition 
worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (2007).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service-connected unless 
the disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (2007).  

Inasmuch as a pre-existing bilateral hearing loss was noted 
at the time of the veteran's entry into his January 1984 to 
July 1984 period of active duty for training, the presumption 
of soundness does not attach to this disability.  Therefore, 
the Board must now look to see if this condition underwent a 
permanent increase in severity during this period that was 
beyond natural progression.  

Post-service, the veteran did not receive treatment for 
bilateral hearing loss until June 2003, when he was afforded 
a private audiological examination.  On audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
50
N/A
LEFT
25
35
35
50
N/A

Speech audiometry testing was not conducted.  Normal to 
severe bilateral sensorineural hearing loss was diagnosed.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for bilateral hearing loss.  The Board 
acknowledges that the veteran's hearing acuity declined 
between his October 1983 and June 2003 examinations.  
Specifically, his auditory puretone threshold declined from 
an average of 28 dBs in the right ear to 43 dBs, and from 31 
dBs to 40 dBs in the left ear.  However, this numerical 
decline in hearing acuity was not confirmed until nearly 20 
years after the veteran's service separation, raising the 
possibility of a post-service decline in the veteran's 
hearing acuity.  As the veteran did not seek treatment for 
hearing loss until many years after service, the Board is 
unable to conclude his hearing loss increased in severity 
during military service.  Additionally, no medical examiner 
has suggested the veteran experienced a permanent increase in 
the severity of his disability during service, such that 
aggravation of his hearing loss may be established.  In the 
absence of a medical opinion or other competent evidence of 
aggravation of the veteran's bilateral hearing loss during 
active military service, service connection for bilateral 
hearing loss must be denied.  

The veteran has himself alleged his bilateral hearing loss 
was aggravated during active military service.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for bilateral hearing loss, 
as such a disability was noted at service entrance, and 
aggravation has not been established by competent medical 
evidence.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Service connection - Hepatitis

The veteran seeks service connection for hepatitis, to 
include hepatitis B and C.  He has alleged that he was 
treated with blood-stained dental tools during military 
service, and developed hepatitis B and/or C as a result.  His 
service medical records confirm dental treatment on several 
occasions in March 1984 and May 1984 during military service.  
However, they do not indicate any diagnosis or treatment for 
hepatitis.  

The veteran was first informed he was positive for hepatitis 
in June 1990, when he was sent a letter from the American Red 
Cross after donating blood the prior month.  The letter 
confirmed he was positive for hepatitis C and the hepatitis B 
antibody.  Private blood test results from June 2003 
confirmed a current diagnosis of hepatitis C, although the 
veteran was negative for hepatitis A and B.  In a July 2004 
statement, the veteran denied any history of IV drug use, 
high-risk sexual activity, and/or blood transfusions.  He 
stated that he had had two tattoos prior to service.  The 
veteran's post-service private medical treatment records 
confirm a current diagnosis of hepatitis, but do not reflect 
a confirmed date of onset.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for hepatitis, to include hepatitis B and 
C.  First, the veteran's hepatitis was initially diagnosed 
many years after his separation from active duty.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  Additionally, no medical expert has 
suggested the veteran's hepatitis was incurred during 
military service.  The Board notes that according to the 
veteran's October 1983 service entrance examination, he had 
tattoos of the right arm and left hand on service entrance.  
However, at his June 2003 Board hearing, the veteran stated 
he only received tattoos in 1992 or 1993, after he was 
diagnosed with hepatitis.  Based on this contradiction in the 
record, the Board does not find the veteran to be a credible 
historian, and does not accept, in and of itself, his claims 
of in-service exposure to tainted medical instruments.  In 
the absence of any other competent evidence that the 
veteran's hepatitis was incurred during military service, 
service connection for hepatitis must be denied.  

The veteran has himself alleged that he incurred hepatitis B 
and/or C infection during military service.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu, supra.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for hepatitis B and C.  
Competent evidence of in-service onset of such a disability 
has not been presented.  In the absence of such evidence, 
service connection must be denied.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz, supra; Gilbert, supra.

III. Service connection - Sleep disorder

The veteran seeks service connection for a disability 
characterized by insomnia.  At the time he was examined for 
military service, he denied any history of frequent trouble 
sleeping.  During his active duty for training, he was not 
diagnosed or treated for a sleep disorder, or a disability 
characterized by insomnia.  He also was not treated for a 
psychiatric disability, to include anxiety.  

Post-service, the veteran has testified he was deprived of 
sleep on many occasions during military service, and as a 
result developed insomnia.  His private medical records 
indicate he has sought treatment for anxiety and insomnia 
since approximately 2000.  He initially reported a history of 
low back and right upper extremity pain.  According to a May 
2001 VA clinical notation, he stated he first experienced 
anxiety in 1983, during military service.  Anxiety was 
diagnosed, and he was prescribed Xanax by his private 
practitioner.  No medical examiner indicated a date of onset 
for the veteran's anxiety or insomnia.  

Having considered the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a sleep disorder characterized by 
insomnia.  The veteran was not diagnosed or treated for a 
sleep disability during military service, and in fact has not 
testified that he sought treatment at that time.  While he 
has testified regarding post-service insomnia, he has not 
presented competent evidence linking any current disability 
to a disease or injury incurred in service.  According to his 
private medical records, he reported a history of anxiety 
since 1983, but his service medical records are silent for 
any diagnosis of or treatment for a psychiatric disability, 
to include anxiety.  Unenhanced reports of history 
transcribed by a medical examiner do not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board also notes that the veteran did not seek treatment 
for insomnia or anxiety for more than 15 years after military 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Mense, supra; Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the absence of 
evidence linking any current sleep disorder or insomnia to a 
disease or injury incurred during military service, service 
connection for a sleep disorder must be denied.  

The veteran has himself alleged that he has a current 
disorder characterized by insomnia which was incurred during 
military service.  However, as a layperson, he is not capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu, supra.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a disability 
characterized by insomnia, as such a disability was not 
incurred during active military service.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz, supra; Gilbert, supra.  

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for hepatitis, to include 
hepatitis B and C, is denied.  

Entitlement to service connection for a disability 
characterized by insomnia is denied.  




____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


